Citation Nr: 0838996	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee disorder 
other than arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1994 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to service connection for bilateral knee disorder other than 
arthritis.  Subsequently the case was transferred to the 
jurisdiction of the Boston, Massachusetts RO.

This matter was before the Board in February 2007, and was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded for the following reasons.

In its February 2007 remand, the Board ordered the RO to 
forward the claims folder and a copy of the remand to the VA 
examiner who in January 2005 examined the veteran for a knee 
disorder, for the purpose of obtaining an addendum to the 
examination.  The VA examiner was to examine the veteran in 
order to determine the nature and etiology of any disorder of 
the knees.  If an examination was found to be necessary, then 
all studies deemed appropriate in the medical opinion of the 
examiner were to be performed; and, all findings were to be 
set forth in detail.  After reviewing the available medical 
records, and if deemed necessary, examining the veteran, the 
examiner was specifically to address the following question 
with respect to the veteran's claimed bilateral knee patella 
tendonitis: if a disability is diagnosed, and based upon an 
assessment of the entire record, is it at least as likely as 
not (probability of 50 percent or greater) that such disorder 
is the result of, or is increased by, injury or disease 
incurred during active service, to include aggravation of any 
preexisting condition.  The examiner was to comment on 
service medical records showing symptomatology involving 
bilateral knees.

The veteran was provided a VA examination in March 2008, and 
the report of that examination is associated with the claims 
folder.  However, the examination report did not 
substantially comply with the Board's remand instructions.

Specifically, the examiner did not clearly answer the 
question of whether a diagnosed bilateral knee patella 
tendonitis disorder was at least as likely as not the result 
of, or increased by, injury or disease incurred during active 
service, including aggravation of any preexisting condition.  
In the March 2008 VA examination report, under the heading 
"Comments," the VA examiner stated: "Veteran reports no 
bilateral patella tendinitis at this time."  The examiner 
also stated: "Bilateral knee tendonitis is at least as 
likely as not due to injury or disease incurred during active 
service."  It was also noted in the examination report, 
"Patient reports no problems with his knees."  Later in the 
examination report, the VA examiner stated: "Patient reports 
his knee [condition bilateral] knee patella tendinitis, is 
not a problem at this time and it is not as likely related to 
injury incurred during active service."

The VA examiner's statement that bilateral patella tendonitis 
is related to an in-service injury clearly contradicts the VA 
examiner's subsequent statement that bilateral patella 
tendonitis is not related to an in-service injury.  
Furthermore, no rationale or explanation for either statement 
is provided in the examination report, and the VA examiner 
did not comment on service treatment records showing 
symptomatology involving bilateral knees, despite the Board's 
instruction to do so in its February 2007 remand.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Because VA's noncompliance with the Board's February 2007 
remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA examination.  Such examination 
should clearly state the following: (1) whether the veteran 
has a diagnosed bilateral patella tendinitis disorder, or any 
other bilateral knee disorder; (2) whether it is at least as 
likely as not (whether there is a 50 percent chance or more) 
that any such disorder was incurred or permanently aggravated 
during the veteran's period of service, or is otherwise 
etiologically related to the veteran's period of service in 
any way; and (3) a complete rationale for any opinion 
expressed.  The examiner should specifically address any 
service treatment records showing symptomatology involving 
bilateral knees, as well as the diagnosis of patella 
tendonitis on January 2005 VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current bilateral knee disorder, 
including patella tendinitis.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
bilateral patella tendinitis disorder, 
or any other bilateral knee disorder, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or permanently 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  The 
examiner should specifically address 
any service treatment records showing 
symptomatology involving bilateral 
knees, as well as the diagnosis of 
patella tendonitis on January 2005 VA 
examination.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.















The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




